Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 1 of 22




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.: 2:20-CV-14342-KMM-SM

  SECURITIES AND EXCHANGE COMMISSION,             )
                                                  )
        Plaintiff,                                )
                                                  )
  v.                                              )
                                                  )
  THOMAS GITY, SR.,                               )
                                                  )
        Defendant, and                            )
                                                  )
  THOMAS GITY, JR.,                               )
  TREASURE COAST PROPERTY                         )
  ENTERPRISES, LLC,                               )
                                                  )
        Relief Defendants.                        )
  ________________________________________________)

                PLAINTIFF SECURITIES AND EXCHANGE COMMISSION’S
                  EXPEDITED MOTION AND MEMORANDUM OF LAW
                       FOR ASSET FREEZE AND OTHER RELIEF

                                      I.      INTRODUCTION

         Plaintiff Securities and Exchange Commission (“Commission”) seeks relief on an

  expedited basis to protect investors from further dissipation of assets purchased with investor funds

  as the result of a securities fraud perpetrated by Thomas Gity, Sr. (“Gity” or “Defendant”), who

  transferred proceeds of the scheme to Thomas Gity, Jr. (“Gity, Jr.”) and Treasure Coast Property

  Enterprises, LLC (“Treasure Coast,” and, collectively with Gity, Jr., “Relief Defendants”). From

  at least January 2018 to at least January 2019, Gity made material misrepresentations to investors

  about the success of his trading, the risk of the investments, and the cause of investor losses. Gity,

  a convicted felon with no known professional financial industry experience or license, made false

  and misleading statements, leading investors to believe he pooled investor funds in trading
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 2 of 22




  accounts over which he had exclusive control, managed digital assets worth in excess of $100

  million, and achieved weekly returns as high as 46.83% with no risk to investor capital.

         In reality, of the $6.8 million Gity received, less than $970,000 was deposited in digital

  asset trading accounts. The limited trading that Gity did perform did not achieve the profits he

  claimed to generate. Instead, Gity used the digital asset trading accounts that he controlled to

  funnel investor funds to his own personal bank account and bank accounts controlled by his son,

  Gity, Jr. The Defendant also spent investor funds on personal expenses, including for gambling

  and to make Ponzi-like distributions to investors. To conceal his fraudulent scheme, Gity falsely

  represented that the trading account, which he falsely claimed contained in excess of $100 million

  in value, was no longer accessible to him because, among other things, his account was disabled

  by the digital asset firm where he claimed it was held.

         Through his fraudulent conduct, the Defendant violated Section 17(a) of the Securities Act

  of 1933, and Section 10(b) and Rule 10b-5 of the Securities Exchange Act of 1934.

         To protect investors and prevent further dissipation of assets, the Commission seeks this

  asset freeze and other relief on an expedited basis. See S.D. Fla., Local Rule 7.1(d)(2); CM/ECF

  NextGen Admin. Proc. §10A(1). Unless the assets of the Defendant and Relief Defendants are

  frozen, they will retain control over these assets and ultimately have the responsibility for using

  these assets to reimburse investors, a role they are utterly unfit to fulfill. The expediency lies with

  two private state court cases: the first filed by certain investors, who sought and obtained a lis

  pendens against real property owned by Defendant and Relief Defendants and purchased with

  investor funds: Bitcoin Investors FL, LLC v. Gity, 2019 C 00809 NC (Fla 12th Cir. Ct. 2019), and

  the second filed by Gity against these same investors in which he seeks dissolution of the lis

  pendens: Gity v. Bitcoin Investors FL, LLC. 2020 CA-00803 (Fla. 19th Cir. Ct. 2020), A hearing




                                                    2
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 3 of 22




  to consider dismissal or transfer of venue of the latter case is currently scheduled for October 1,

  2020. The Commission respectfully requests expedited review to ensure the properties are not

  sold or transferred pending the outcome of this litigation.

                                II.    JURISDICTION AND VENUE

               This Court has personal jurisdiction over Defendant and this action pursuant to Sections

  20(b), 20(d), and 22(a) of the Securities Act of 1933 (“Securities Act”), 15 U.S.C. §§ 77t(b), 77t(d),

  and 77v(a), and Sections 21(d), 21(e), and 27(a) of the Securities Exchange Act of 1934

  (“Exchange Act”), 15 U.S.C. §§ 78u(d), (e) and 78aa(a). Venue is proper in the Southern District

  of Florida, because many of Defendant’s acts and transactions constituting violations of the

  Securities Act and Exchange Act occurred in the Southern District of Florida. In addition, at all

  times relevant to the Complaint, Gity and Gity Jr. resided in the Southern District of Florida, and

  Treasure Coast had its principal place of business in this District. Furthermore, in connection with

  the conduct alleged in this Complaint, Defendant, directly or indirectly, singly or in concert with

  others, has made use of the means or instrumentalities of interstate commerce, the means or

  instruments of transportation and communication in interstate commerce, or of the mails.

                                             III.   FACTS

  A.       Defendant

           Thomas Gity, Sr., age 64, resides in Port St. Lucie, Florida. He is retired.1 Before he

  retired, Defendant was the principal of Booster Club Card, Inc., which purportedly provides

  fundraising services to schools and other organizations.2

           The Defendant has never been registered with the Commission or in the financial services




  1
      Exhibit 1 (Commission Testimony of Thomas Gity, Sr. 8/24/20) Tr. at 30:24; 31:5; 31:16-17.
  2
      Id. at 31:5; 31:16-17; 31:21; 34:3-5.


                                                    3
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 4 of 22




  industry in any capacity.3 In 1994, Gity was convicted of three felonies and served time in prison

  for racketeering, operating an organized crime gambling business, and conspiracy.4 In 2000, he

  was sentenced to ten years of probation on charges of embezzlement.5

         Defendant has provided substantive testimony in this matter. During the testimony, he

  asserted his Fifth Amendment privilege against self-incrimination on 24 occasions with respect to

  questions concerning the receipt of investor funds by his son, Gity, Jr., and the real properties at

  issue, among other things.6 He is the titleholder of one house purchased with investor funds.

  B.     Relief Defendants

         Thomas Gity, Jr., age 40, resides in Port St. Lucie, Florida and is currently the principal

  of Booster Club Card, Inc.7 He has never been registered with the Commission in any capacity.8

  He is the titleholder of two houses purchased with investor funds.9

         Treasure Coast Enterprises, LLC is a Florida limited liability company, with its principal

  place of business in Port St. Lucie, Florida.10 Gity, Jr. is the only officer of the company.11

  Treasure Coast Enterprises, LLC is the titleholder of three houses purchased with investor funds.12




  3
    Id. at 34:15-19; Exhibit 3 (Declaration of Kathleen Strandell), ¶ 7.
  4
      Composite Exhibit 2: Criminal Records from State v. Gity, Case No. P1-1993-2217L
  (Providence, Bristol County Superior Court, Rhode Island) (Racketeering, Operating an Organized
  Crime Gambling Business and Conspiracy).
  5
     Id.: State v. Gity, Case No. K2-2000-0056A (Embezzlement; 10 years’ probation $27,270 in
  restitution).
  6
    Ex. 1: Fifth Amendment Assertions: 12:8; 13:1,15:11; 16: 8-17; 31: 21.25; 32:13,15; 33:3; 42:9-
  10; 134:17-22; 138:3; 140:6; 176:11,13,21,24; 177:6; 178:19-21; 179:4,10-11; 202:18; 203:16;
  204:25; 207:20; 209:6,10,13; 209:6,10,13,17,19; 210:1; 211:19.
  7
    Exhibit 7: Booster Club Corporate Records from Florida Division of Records (Sunbiz.org).
  8
    Ex. 3, ¶ 7.
  9
    Ex. 3, ¶¶ 37-44, Ex. J.
  10
     Exhibit 8: Certificate of Incorporation for Treasure Coast Property Enterprises, LLC from Florida
  Division of Records (Sunbiz.org).
  11
      Id.
  12
      Ex. 3, ¶¶ 45-56, Ex. J.


                                                   4
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 5 of 22




  C.     The Securities Transactions

         1.      In or around January 2018, Gity told investor Anita Perl, who was then an

  acquaintance, that he had learned how to successfully trade digital assets, that he had never lost

  money during a trading day, and that he could triple her principal investment.13 Based on these

  representations, Perl decided to invest.14

         2.      Gity and Perl reached an oral agreement under which Gity agreed to use his

  purported digital asset expertise to trade her funds in digital assets.15 They agreed that Gity would

  keep 20% of all trading profits and Perl would keep the remainder.16 In January 2018, Perl made

  her first investment of $12,000, which Gity deposited into his personal bank account.17

         3.      Gity updated Perl almost daily on the purported performance of her investment.18

  Based on Gity’s representations, Perl believed that Gity’s trading generated massive profits.19 In

  turn, Perl introduced Gity to multiple new investors between January 2018 and December 2018.20

         4.      Gity entered into oral agreements with some investors and entered into a written

  “Joint Venture Agreement” with others under which he agreed to use investor funds for the

  “purpose of completing Bitcoin transactions.”21 Under these agreements, investors were entitled

  to a percentage of the purported net profits (generally, between 50% and 80%) and Gity was

  entitled to the remainder.22




  13
     Exhibit 4 (Declaration of Anita Perl), ¶ 2.
  14
     Id. at ¶ 3.
  15
     Id. at ¶¶ 2-3.
  16
     Id. at ¶ 3.
  17
     Id. at ¶ 3.
  18
     Id. at ¶ 4.
  19
     Id. at ¶¶ 4-5.
  20
     Id. at ¶ 6.
  21
     Exhibit 6 (Joint Venture Agreement 10-1-18), ¶ 4.
  22
     Id. at ¶ 5; Ex. 10 (Declaration of Matthew Consolo), ¶3.


                                                   5
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 6 of 22




          5.        In the written agreements, Gity represented that “he has never had a day in his

  previous two years of trading Bitcoin that the account has closed negative for that day” and that

  “there is no risk to capital being invested as all trades have an automatic sell price at each buy in

  price.”23

          6.        By December 2018, Gity had received approximately $6.8 million from at least

  eighteen investors.24 Investors relied on Gity’s claimed expertise in digital asset trading and any

  investor profits would come solely from Gity’s ability to generate returns.25

  D.      The Material Misrepresentations and Omissions

          7.        The Defendant made, both orally and in writing, material misrepresentations to

  investors and prospective investors regarding his investments in digital assets and the use of

  investor funds:

          8.        At least monthly and often weekly, Gity prepared for certain investors what he

  described as “portfolio statements.”26 These statements displayed, among other information, the

  purported U.S. dollar value of digital assets that he traded for the investor and the purported U.S.

  dollar value of the combined digital assets that he managed for all investors, including himself.27

          9.        Gity created the portfolio statements by using a mobile phone application called

  Coin Stats.28 Specifically, Gity manually entered purported balance and profit information from

  the digital asset trading accounts into the Coin Stats application and then took screenshots

  (“Screenshots”) on his mobile phone of the portfolio statements, which displayed the information



  23
     Ex. 6, ¶ 2.
  24
     Ex. 3, ¶¶ 11-13, Ex. B.
  25
     Ex. 1, 131:4-14, 132:1-4; Ex. 4, ¶¶ 2-3; Ex. 5, ¶¶ 5-6; Ex. 10, ¶¶ 3, 8 (Declarations of Perl,
  Chessler and Consolo).
  26
     Ex. 4, ¶ 7; Ex. 10, ¶ 6; Ex. 13 (Coin Stat Screenshots).
  27
     Ex. 5, ¶ 5; Ex. 10, ¶6.
  28
     Ex. 13; Ex. 5, ¶ 7; Ex. 10, ¶ 11.


                                                    6
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 7 of 22




  he entered.29 He sent the Screenshots directly to investors via text message or, in some cases,

  asked Perl to do so on his behalf.30

         10.     As summarized in the chart below, the Screenshots represented that Gity’s trading

  achieved weekly profits as high as 46.83% and that Gity managed as much as $100,921,738 on

  behalf of investors.31 For example, certain investors received weekly Screenshots showing the

  following apparent profits and total assets under management:

   Date on       Purported       Purported               Purported Investor    Purported Total
   Screenshot    Investor        Weekly Profits          Weekly Profits as     Assets Under
                 Account Balance for Investor            a Percentage of       Management
                                                         Account Balance
   10/14/2018    $1,095,273          $0.00               0.0%                  $9,378,585
   10/21/2018    $1,254,267          $158,900            12.67%                $10,445,766
   10/28/2018    $1,332,594          $78,327             5.88%                 $11,084,493
   11/4/2018     $1,434,735          $102,141            7.12%                 $14,867,034
   11/11/2018    $1,556,073          $121,338            7.80%                 $15,786,956
   11/18/2018    $1,832,445          $276,372            15.08%                $18,366,208
   11/26/2018    $2,311,155          $0.0032             0.0%                  $21,074,549
   12/2/2018     $3,745,119          $1,433,964          38.29%                $35,368,000
   12/16/2018    $14,215,98133       $1,715,981          13.73%                $51,823,245
   12/23/2018    $20,872,615         $6,656,634          46.83%                $75,151,489
   12/30/2018    $25,878,118         $5,005,502          23.98%                $94,448,010
   1/6/2019      $17,621,33334       $1,621,333          10.13%                $100,921,738


         11.     The information that Gity conveyed to investors in the Screenshots was fabricated.

  Gity represented to investors that the assets in his trading account increased from $9,378,585 on


  29
     Ex. 4, ¶ 8.
  30
     Id. at ¶ 5.
  31
     Ex. 13.
  32
     The Screenshot dated November 26, 2018 shows $0 in purported weekly profits. In light of the
  week over week increase in the purported investor account balance, it appears Gity may have
  entered the $0 amount by mistake.
  33
     This figure reflects the balance after investors asked Gity to combine two separate investments
  into a single investment for reporting purposes.
  34
     This figure reflects the balance after Gity represented to investors that he withdrew funds from
  the account in order to distribute profits to them. The investors did not receive the funds that Gity
  purportedly withdrew in late December 2018.


                                                   7
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 8 of 22




  October 14, 2018, to $100,921,738 in or around January 6, 2019,35 and that his trading achieved

  weekly trading profits as high as 46.83%.36 However, an analysis of his bank and digital asset

  trading records reveals that less than $970,000 of the approximately $6.8 million invested was

  transferred to trading accounts.37 Further, the profits that Gity claimed were fictitious. Investors

  believed, and Gity testified, that he held or traded investor assets on three digital asset platforms –

  Coinbase, Binance and BitMEX.38 But, in Gity’s Coinbase account, the net balance between

  January 2018 and January 2019 increased by only $10,136, and in his Binance account, the net

  balance between January 2018 and December 2018 decreased by approximately $170,000.39 Gity

  has produced no documentation that he held any account at BitMEX, let alone an account with a

  $100 million balance. Gity testified that he does not recalling receiving any documents that would

  prove that he opened a BitMEX account, except for a welcome email, which he “probably”

  deleted.40

         12.     Gity also misled investors about the risks of investing in his trading venture. With

  certain investors, Gity entered into “Joint Venture Agreements” under which he represented that

  “there is no risk in the capital being invested as all trades have an automatic sell price at each buy

  in price,” and that as a result, “the downside of the investor’s capital is always protected.”41




  35
     Gity provided to investors a screenshot dated January 6, 2019 showing that the balance in the
  trading account was $100,921,738. Ex. 13. Yet, Gity testified that he was no longer able to access
  the account by December 28, 2018 and struggled to explain why the screenshot reflected a later
  date. Ex. 1, pp. 149-152.
  36
     Ex. 13; Ex. 5, ¶ 8.
  37
     Ex. 3, ¶¶ 13 and 16, Ex. B.
  38
     Ex. 1, 38:7-14, 214:17-25; Ex. 10, ¶¶ 5, 11. Gity testified that he also traded digital assets on a
  platform called HitBTC in connection with a separate business venture that is not the subject this
  action. Ex. 1, 103:5-22; 214:2-16.
  39
     Ex. 3, ¶ 57, Ex. I and Ex. J.
  40
     Ex. 1, 198:11-23.
  41
     Ex. 6, ¶ 2.


                                                    8
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 9 of 22




         13.     In fact, there were enormous risks to investor capital. Gity used the digital asset

  trading accounts that he controlled to funnel investor funds to his own personal bank account and

  bank accounts controlled by Gity, Jr.42       Of the approximately $6.8 million invested, Gity

  misappropriated at least $4.2 million and distributed the remaining $2.6 million to investors in

  Ponzi-like fashion.43

         14.     Although Gity did place some orders in his digital asset trading account, those

  orders did not always have an automatic sell price.44 As a result, the downside was not “always

  protected.”45 Gity’s scheme began to fall apart in December 2018, when several investors elected

  to take a distribution of approximately $5 million.46 Gity told the investors, through Perl as

  intermediary, that he withdrew the requested funds and would disburse them during the first few

  days of January 2019.47

         15.     When the investors did not receive the distribution, they, along with Perl, attempted

  to contact Gity by phone and through social media.48 He did not respond, and by all appearances,

  had absconded.49 When a family member of one investor visited Gity’s house, it appeared as

  though he had moved all of his belongings, including furniture, out of the house.50

         16.     On or around January 7, 2019, Gity sent each investor a letter51 in which he

  explained that “[s]everal months ago we moved all investments to the Bitmex platform.”52 Gity



  42
     Ex. 3, ¶¶ 19-28; Ex. 9, ¶¶6-10 Ex. I and Ex. J.
  43
     Ex. 3, ¶16, Ex. B.
  44
     Ex. 9, ¶ 6.
  45
     Ex. 5, ¶ 5; Ex. 6, ¶ 2.
  46
     Ex. 5, ¶ 12.
  47
     Ex. 4, ¶ 11.
  48
     Ex. 4, ¶ 11; Ex. 5. ¶ 13; Ex. 10, ¶ 12.
  49
     Id.
  50
     Ex. 4, ¶ 11.
  51
     Ex. 11 (Letter from Thomas Gity, Sr.).
  52
     Id.


                                                   9
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 10 of 22




  claimed that “[t]rading on Bitmex continued as normal until 2 weeks ago, when [he] discovered

  that [he] was unable to log into the account containing [investor] funds.”53 Gity claimed that the

  login failure could be the result of: (1) “some harmless error on the Bitmex platform, perhaps

  complicated by the intervening holidays;” (2) “[t]he account and/or Bitmex [having] been hacked

  by an outside source;” or, (3) “action of Bitmex itself” to close the account.54 In the letter, Gity

  claims that he “made every effort to discover the cause of this issue, but to date” has not been

  successful.55

          17.     These were lies. Gity has not produced documentation showing that he has taken

  any steps whatsoever to recover the investor funds, which according to Gity, were worth in excess

  of $100 million on or around January 6, 2019. Neither has Gity produced any documentation that

  he opened an account at BitMEX. Further, the digital asset and bank account records produced to

  the Commission do not show any transfers of fiat currency or digital assets to any account at

  BitMEX.56 For its part, BitMEX was unable to find any wallets on its platform with a balance

  above $90 million during the time period from December 25, 2018 to January 6, 2019.57 The cause

  of the investor losses was not BitMEX or hackers, as his letter claimed, but Gity himself.

          18.     As discussed above, Gity transferred less than $970,000 to digital asset trading

  accounts.58 Of the approximately $6.8 million invested, Gity misappropriated at least $4.2 million

  through a dizzying array of bank accounts and distributed the remaining $2.6 million to investors

  in Ponzi-like fashion.59



  53
     Id.
  54
     Id.
  55
     Id.
  56
     Ex. 3, ¶ 15, Ex. I and Ex. J.; Ex. 9, ¶¶ 6-7.
  57
     Ex. 12.
  58
     Ex. 3, ¶¶ 13 and 16, Ex. B.
  59
     Ex. 3, ¶¶ 16 and 19-56.


                                                     10
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 11 of 22




             19.     Gity also transferred approximately $1.8 million to accounts controlled by his son

  Gity, Jr.60 Gity, Jr. used the investor proceeds to, among other things, purchase five properties in

  Port St. Lucie, Florida in late 2018 and early 2019, summarized in the chart that follows.61 He

  purchased two of the properties individually and three of the properties through Treasure Coast.62

  An associate of Gity, Jr. purchased a sixth property in Port St. Lucie, Florida with investor funds,

  and subsequently transferred it to Gity via a quitclaim deed.

                                                                            Total
          Property Address        Legal Description and      Property    Payments
                                        Parcel ID           Sale Price    to Close     Date of Purchase
                                  Port St. Lucie-Section
       1250 Coral Reef Street,   03-Blk 432 Lots 40 and
         Port St. Lucie, FL        41; Parcel ID 3420-
               34983                    510-1254            $367,000     $367,371     December 28, 2018
                                  Port St. Lucie-Section
         485 SE Fairchild           18-Blk 729 Lot 14;
       Avenue, Port St. Lucie,     Parcel ID 3420-585-
            FL 34984                       1833             $118,000     $119,545      February 5, 2019
                                  Port St. Lucie-Section
       393 SW Kestor Drive,        34-Blk 2378 Lot 56;
         Port St. Lucie, FL        Parcel ID 3420-665-
               34953                       1371             $389,800     $393,014     February 21, 2019
                                  Port St. Lucie-Section
         2392 SE Maslan            30-Blk 1541 Lot 42;
       Avenue, Port St. Lucie,     Parcel ID 3420-645-
            FL 34952                       0588             $135,000     $136,367       March 1, 2019
                                 Port St. Lucie-Section-
          484 SW Dahled            22-Blk 2010 Lot 12;
       Avenue, Port St. Lucie,     Parcel ID 3420-605-
            FL 34953                       0477             $147,500     $148,966       May 14, 2019
                                  Port St. Lucie-Section
       1937 SW Taurus Lane,         13- Blk 609 Lot 7;
         Port St. Lucie, FL        Parcel ID 3420-560-
               34984                       2127             $152,000     $153,502       May 24, 2019
                                  Combined Purchase
                                           Price            $1,309,300   $1,318,765




  60
     Id. at ¶ 28.
  61
     Id. at ¶¶ 36-54.
  62
     Id.


                                                       11
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 12 of 22




                                  IV.     MEMORANDUM OF LAW

          The Commission requests the following relief: (1) an Order Freezing the Assets of

  Defendants and Relief Defendants; (2) an Order Requiring Sworn Accountings; and (3) an Order

  Prohibiting the Destruction of Documents.

  A.      Standard for Obtaining An Asset Freeze Order

          The Court may order an asset freeze “as a means of preserving funds for the equitable

  remedy of disgorgement.” SEC v. ETS Payphones, Inc., 408 F.3d 727, 734 (11th Cir. 2005). The

  Commission’s “burden for showing the amount of assets subject to disgorgement (and, therefore

  available for freeze) is light: a reasonable approximation of a defendant’s ill-gotten gains” is all

  that is required. “Exactitude is not a requirement . . . .” Id. at 735 (citation and quotation omitted);

  FTC v. IAB Marketing Associates, LP, 746 F.3d 1228, 1234 (11th Cir. 2014). The Commission’s

  burden to demonstrate the potential for dissipation of funds is even lighter. FTC v. IAB Marketing

  Associates, LP, 972 F. Supp. 2d 1307, 1313 n.3 (S.D. Fla. 2013) (“There does not need to be

  evidence that assets will likely be dissipated in order to impose an asset freeze”) (internal citations

  omitted); SEC v. Gonzalez de Castilla, 145 F. Supp. 2d 402, 415 (S.D.N.Y. 2001) (“the SEC must

  demonstrate only . . . a concern that defendants will dissipate their assets . . . .”).

          The Court’s power to freeze assets extends, as is the case here, to Relief Defendants. See

  CFTC v. Walsh, 618 F.3d 218, 225 (2d Cir. 2010); SEC v. Cavanagh, 155 F.3d 129, 136 (2d Cir.

  1998); CFTC v. International Berkshire Group Holdings, Inc., 2006 WL 3716390, *10 (S.D. Fla.

  Nov. 3, 2006). A relief defendant is a party not charged with wrongdoing who nevertheless

  “possesses illegally obtained profits but has no legitimate claim to them.” SEC v. Huff, 758 F.

  Supp. 2d 1288, 1362 (S.D. Fla. 2010), aff’d on other grounds, 455 F. App’x 882 (11th Cir. 2012)

  (unpublished). To obtain a freeze of the Relief Defendants’ assets here, the Commission “must




                                                     12
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 13 of 22




  demonstrate only that [it] is likely ultimately to succeed in disgorging the frozen funds.” Walsh,

  618 F.3d at 225.

         The six real properties identified in the Strandell Declaration (Exhibit 3 at ¶¶ 30-56) should

  be included in the asset freeze because investor funds in the identified bank accounts (Id. at ¶5)

  were used to fund their purchase. See, e.g., SEC v. Ahmed, 123 F.Supp.3d 301 (D. Conn. 2015)

  (finding that SEC was likely to succeed on merits of claim in civil enforcement action that

  condominium unit was actually owned by defendant rather than by his wife and was purchased

  with proceeds of fraud, as required for preliminary injunctive relief freezing assets).

         The Commission’s evidence in this case warrants entry of the requested relief on all

  applicable grounds. The declarations, testimony transcripts, bank and brokerage records,

  marketing materials, and other exhibits attached to this motion demonstrate that the Gity has

  violated the antifraud provisions of the federal securities laws and, therefore, liable to investors for

  disgorgement and he is unfit to ensure the return of investor funds.

  B.      The Commission Has Established Prima Facie Violations of the Securities Laws

         The Commission has met its burden of establishing a prima facie showing of violations of

  the securities laws as alleged in the Complaint.

         1.      Gity Offered and Sold Securities

         The oral agreements and written “Joint Venture Agreements” that Gity and investors

  entered into constitute investment contracts and are therefore securities as defined in SEC v. W.J.

  Howey Co., 328 U.S. 293, 298-99 (1946). Under Howey, an investment contract exists if there is

  (a) an investment of money (b) in a common enterprise (c) with the expectation of profits to be




                                                     13
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 14 of 22




  derived solely from the efforts of others.63 SEC v. ETS Payphones, Inc., 300 F.3d 1281, 1284

  (11th Cir. 2004), re-aff’d by SEC v. ETS Payphones, Inc. 408 F.3d 727, 732 (11th Cir. 2005).

         All three elements are satisfied here. First, investors made an “investment of money” by

  furnishing fiat currency and digital assets to Defendant.64        Second, investors invested in a

  “common enterprise,” as that term is defined in the Eleventh Circuit because the investors relied

  on Gity’s purported trading expertise to generate the promised profits and because Gity was

  entitled to a percentage of the purported profits. Further, Gity represented that investors were

  entitled to a pro rata share of the purported profits. ETS Payphones, Inc., 300 F.3d at 1284 (finding

  that a common enterprise within the meaning of Howey can be established by a showing of “broad

  vertical commonality,” which requires only that investors fortunes be linked to the efforts or

  expertise of the promoter). Third, investors would have reasonably expected that the purported

  profits from the trading would be derived from Gity’s efforts because, as represented by Gity, he

  exercised control over the purported trading.

         2.      Section 10(b) of the Exchange Act and Rule 10b-5(b)

         Section 10(b) of the Exchange Act, 15 U.S.C. § 78j(b), and Rule 10b-5(b) prohibit (1) the

  making of a false statement or omission necessary in order to make the statements made not

  misleading, (2) of material fact, (3) with scienter, (4) in connection with the purchase or sale of a

  security. A fact is material if there is a “substantial likelihood that a reasonable [investor] would



  63
     In applying this efforts of others factor, the focus is on “whether the efforts made by those other
  than the investor are the undeniably significant ones, those essential managerial efforts which
  affect the failure or success of the enterprise.” SEC v. Unique Financial Concepts, Inc., 196 F.3d
  1195, 1201 (11th Cir. 1999), quoting SEC v. Koscot Interplanetary, Inc., 497 F.2d 473, 483 (5th
  Cir. 1974).
  64
     Non-cash instruments like digital assets are sufficient to meet this element. SEC v. Shavers, No.
  4:13-CV-416, 2013 WL 4028182, at *2 (E.D. Tex. Aug. 6, 2013) (holding that an investment of
  Bitcoin, a virtual currency, constitutes “money” for purposes of the first prong of Howey); U.S. v.
  Zaslavskiy, 17-CR-647, 2018 WL 4346339 (E.D.N.Y. Sept. 11, 2018).


                                                   14
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 15 of 22




  consider it important in deciding how to [invest].” Basic Inc. v. Levinson, 485 U.S. 224, 231

  (1988). For purposes of Rule 10b-5(b), the maker of a statement is the person or entity with

  ultimate authority over the statement, including its content and whether and how to communicate

  it. See Janus Capital Group, Inc. v. First Derivative Traders, 564 U.S. 135, 142 (2011).

         Gity made materially false and misleading statements in connection with the purchase or

  sale of securities about how the investor funds would be used, the performance of his purported

  trading and the risks associated with the investment. Gity’s misrepresentations were material

  because an investor would consider the use of investor funds, trading performance and investment

  risks important when deciding to invest or to continue investing. See, e.g., SEC v. Lottonet

  Operating Corp., 2017 WL 6949289 (S.D. Fla. Mar. 31, 2017) (“Any reasonable investor would

  want to know how Defendants were really using investor funds and that Defendants were

  misappropriating investor money . . .”).

         Gity’s fraudulent conduct was “in connection with” the purchase or sale of securities. As

  discussed above, Gity made misrepresentations to investors and potential investors about the use

  of the funds, investment risks and trading profits. Gity’s misrepresentations, including the

  fabricated profits shown in the Screenshots, were intended to induce additional investments and

  keep existing investors from requesting redemptions.

         Finally, Gity clearly acted with scienter: he had to know that he was pocketing investor

  money and making Ponzi payments rather than investing as represented. SEC v. Monterosso,

  756 F.3d 1326, (11th Cir. 2014) (“Scienter may be established by a showing of knowing

  misconduct or severe recklessness . . . .”) (citation and quotation omitted).

         3.      Section 17(a)(2) of the Securities Act

         Section 17(a)(2) of the Securities Act, 15 U.S.C. § 77q(a)(2), prohibits any person, in the

  offer or sale of a security, from directly or indirectly obtaining money or property by means of an


                                                   15
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 16 of 22




  untrue statement of material fact or an omission to state a material fact necessary to make the

  statements made, in light of the circumstances under which they were made, not misleading. A

  violation of Section 17(a)(2) can be shown by negligent conduct. See Aaron v. SEC, 446 U.S. 680,

  701-02 (1980). Here, Gity obtained approximately $6.8 million of investor funds by means of his

  misrepresentations in the offer and sale of securities, including through his false statements about

  the use of investor funds and the risks of the investment, and by continuing to take in additional

  investments from prospective and current investors based on the fictitious profits shown in the

  Screenshots. He then directly misappropriated or distributed in Ponzi-like fashion all of those

  funds.

           4.     Sections 17(a)(1) and (3) of the Securities Act and Section 10(b) of the Exchange
                  Act and Rules 10b-5(a) and (c) thereunder

           Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c) prohibit any person from

  employing “any device, scheme, or artifice to defraud” or engaging in any “act, practice, or course

  of business” which operates or would operate as a fraud or deceit upon any person, in connection

  with the purchase or sale of a security. Similarly, Sections 17(a)(1) and (a)(3) of the Securities

  Act prohibit any person from, in the offer or sale of a security, employing “any device, scheme, or

  artifice to defraud” or engaging in any “transaction, practice, or course of business” which operates

  or would operate as a fraud or deceit upon the purchaser. Proof of scienter is required for Rules

  10b-5(a) and (c) and Section 17(a)(1), whereas negligence is sufficient for Section 17(a)(3).

  Aaron, 446 U.S. at 691 & 697.

           The language of these provisions is “expansive” and they “capture a wide range of

  conduct.” Lorenzo v. SEC, 139 S. Ct. 1094, 1101-02 (2019). In Lorenzo, the Supreme Court held

  that knowingly disseminating a false statement to investors with the intent to deceive can violate

  Rules 10b-5(a) and (c) and Section 17(a)(1), even if the defendant is not a “maker” of the statement



                                                   16
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 17 of 22




  for purposes of Rule 10b-5(b), as that term was defined in Janus. The Court rejected Lorenzo’s

  arguments that each subsection of Rule 10b-5 “should be read as governing different, mutually

  exclusive, spheres of conduct” and that all conduct relating to false statements must be charged

  under Rule 10b-5(b) (or, by extension, Section 17(a)(2)). Id. at 1102-03. Rather, the Court

  emphasized, there is “considerable overlap among the subsections of” Rule 10b-5 and Section

  17(a), and thus the same underlying conduct may establish a violation of more than one subsection.

  Id. at 1102 (citing Herman & MacLean v. Huddleston, 459 U.S. 375, 383 (1983), for the

  proposition that “it is hardly a novel proposition that” different portions of the securities laws

  “prohibit some of the same conduct”); Malouf v. SEC, 933 F.3d 1248, 1259-61 (10th Cir. 2019)

  (Lorenzo also governs interpretation of Securities Act Section 17(a)(3)).

         Again, here, Gity knowingly engaged in a scheme to defraud investors. As discussed

  above, while continuing to offer and sell securities, Gity created and distributed screenshots that

  falsely represented that Gity traded investor capital contributions and that his trading generated

  extraordinary profits. He also made misrepresentations about the use of investor funds, the risks

  associated with an investment in his venture and the cause of investor losses. In addition, Gity

  made Ponzi-like payments to investors, which induced additional investments by creating a false

  impression among investors that Gity’s purported trading profits were real. See SEC v. Scoville,

  913 F.3d 1204, 1224 (10th Cir. 2019) (“[O]perating a Ponzi scheme…is ‘inherently deceptive.’”).

  Investors continued to invest additional funds based on Gity’s materially false statements and

  deceptive course of conduct. Through his materially false statements, and his other deceptive

  conduct, Gity employed a “device, scheme, or artifice to defraud,” in violation of Rule 10b-5(a)

  and Section 17(a)(1) and engaged in an “act,” and a “practice, or course of business” that “operated

  as a fraud or deceit” on investors under Rule 10b-5(c) and Section 17(a)(3).




                                                  17
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 18 of 22




  C.       Disgorgement is an Appropriate Remedy

           “A disgorgement award that does not exceed a wrongdoer’s net profits and is awarded for

  victims is equitable relief permissible under [15 U.S.C.] § 78u(d)(5).” Liu v. SEC, 140 S. Ct. 1936,

  1942 (2020). Disgorgement is warranted because Gity, directly and indirectly through Relief

  Defendants, misappropriated at least $6.8 million from investors as detailed above, which the

  Commission intends to seek to return to investors.. SEC v. Monterosso, 756 F.3d 1326, 1337 (11th

  Cir. 2014) (“Disgorgement is an equitable remedy intended to prevent unjust enrichment.”); CFTC

  v. Gresham, 2012 WL 1606037, *3 (N.D. Ga. May 7, 2012) (“‘An individual may be a proper

  relief defendant even if she does not possess the actual ill-gotten gains if she previously received

  benefits that were derived from another person’s unlawful conduct.’”) (quoting SEC v. Aragon

  Capital Advisors, LLC, 2011 WL 3278907, *18 (S.D.N.Y. July 26, 2011)).

           These “reasonable approximation[s] of the defendant[s’] unlawfully acquired assets . . .

  shift[] [the burden] to the defendants to demonstrate the SEC’s estimate is not reasonable.” SEC

  v. Levin, 849 F.3d 995, 1006 (11th Cir. 2017). The Commission need not trace a defendant’s ill-

  gotten gains to assets currently possessed. See FTC v. Leshin, 719 F.3d 1227, 1234 (11th Cir.

  2013) (“[A] disgorgement order establishes a personal liability, which the defendant must satisfy

  regardless whether he retains the proceeds of his wrongdoing.”) (citation and quotation omitted);

  SEC v. Lauer, 445 F. Supp. 2d 1362, 1369 (S.D. Fla. 2006) (“[D]isgorgement is an equitable

  obligation to return a sum equal to the amount wrongfully obtained, rather than a requirement to

  replevy a specific asset . . . .”) (citation and quotation omitted), aff’d, 240 F. App’x 355 (11th Cir.

  2007).

  D.       A Total Asset Freeze is Appropriate

           The Court should freeze Defendants’ assets to ensure that a disgorgement award can be




                                                    18
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 19 of 22




  satisfied and to prevent further dissipation of investor funds. A total asset freeze is warranted

  when the assets to be frozen are worth less than the likely disgorgement award. See SEC v. Lauer,

  478 F. App’x 550, 554 (11th Cir. 2012) (unpublished) (“[I]f potential disgorgement is greater than

  the value of the defendant’s assets, the district court can order a full asset freeze.”); ETS

  Payphones, 408 F.3d at 735-36 (affirming order that “froze all of [defendant’s] assets” when

  estimated disgorgement and value of frozen assets were comparable); see also FTC v. RCA Credit

  Services, LLC, 2008 WL 5428039, *4 (M.D. Fla. Dec. 31, 2008) (defendants “may not use their

  victims’ assets to hire counsel to help them retain the fruits of their violations”).

         Furthermore, the Court should freeze the assets of Relief Defendants because they received

  investor capital circuitously transferred from Defendant. They thus will likely be subject to a

  disgorgement order as well because they lack any legitimate claim to the funds they received. Walsh,

  618 F.3d at 226; SEC v. George, 426 F.3d 786, 798 (6th Cir. 2005). A contrary conclusion “would

  allow almost any defendant to circumvent the SEC’s power to recapture fraud proceeds, by the simple

  procedure of giving [assets] to friends and relatives.” SEC v. Cavanagh, 155 F.3d 129, 137 (2d Cir.

  1998). A freeze also would prevent the possibility of further dissipation of assets. Absent a freeze,

  Defendant would have the opportunity to remove Relief Defendants’ ill-gotten assets, thereby

  depriving investors of funds that rightfully belong to them.

  E.     Sworn Accounting

         In its Complaint, filed contemporaneously herewith, the Commission seeks disgorgement

  orders against the Defendant and Relief Defendants. Sworn accountings by Defendant and Relief

  Defendants are necessary to enable the Commission and the Court to more precisely determine the

  amounts Defendant has raised, spent, and transferred to Relief Defendants in perpetration of the

  fraud, and to better identify the amount of Defendant and Relief Defendants’ unjust enrichment,




                                                    19
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 20 of 22




  as well as the assets available for disgorgement. See SEC v. Lybrand, 2000 WL 913894, *12

  (S.D.N.Y. July 6, 2000).

  F.        Preservation of Records

            An order requiring preservation of records is appropriate to help ensure that investor assets

  can be located and preserved. See SEC v. R.J. Allen & Assocs., Inc., 386 F. Supp. 866, 881 (S.D.

  Fla. 1974) (entering order prohibiting destruction or concealment of defendants’ books and

  records).

                                         V.      CONCLUSION

  For the reasons set forth above, the Commission requests that the Court grant the Commission’s

  Expedited Motion for Asset Freeze and Other Relief and enter the Commission’s proposed

  orders.




                                                     20
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 21 of 22




  September 29, 2020                             Respectfully submitted,


                                         By:     /s/ Wilfredo Fernandez
                                                 Wilfredo Fernandez
                                                 Senior Trial Counsel
                                                 Fla. Bar No. 142859
                                                 Direct Dial: (305) 982-6300
                                                 E-mail: fernandezw@sec.gov

                                                 Alice Sum
                                                 Trial Counsel
                                                 Fla. Bar No. 354510
                                                 Direct Dial: (305) 416-6293
                                                 E-mail: sumal@sec.gov

                                                 Attorneys for Plaintiff
                                                 Securities and Exchange Commission
                                                 801 Brickell Avenue, Suite 1950
                                                 Miami, FL 33131

  Of Counsel:

  Alexander Charap
  Counsel
  Securities and Exchange Commission
  801 Brickell Avenue, Suite 1950
  Miami, FL 33131


                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on September 29, 2020, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

  is being served this day on all counsel of record or pro se parties identified on the attached Service

  List in the manner specified, either via transmission of Notices of Electronic Filing generated by

  CM/ECF or in some other authorized manner for those counsel or parties who are not authorized

  to receive electronically Notices of Electronic Filing.

                                                 s/Wilfredo Fernandez
                                                 Wilfredo Fernandez, Esq.


                                                   21
Case 2:20-cv-14342-AMC Document 4 Entered on FLSD Docket 09/29/2020 Page 22 of 22




                                 SERVICE LIST

  Michael K. Spotts
  Spotts Law Offices Chartered
  300 Colorado Avenue, #203
  Stuart, Florida 34994
  Ph: (772) 781-7878
  mspotts@spottslawoffices.com

  Via Email




                                       22
